Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the primary reason for allowance is the prior art fail to teach wherein the remote terminal is configured to make maintenance settings for the surveying instrument and cancel the maintenance settings, and store the maintenance settings and cancellation of the settings in the management server, the management server is configured to give a notification to at least one of a user and an administrator of the surveying instrument that the surveying instrument is in a state requiring predetermined maintenance work according to the maintenance settings, and when the maintenance settings are canceled, stop the notification, the maintenance settings include settings associated with a maintenance period, and the notification includes a prior notification to be given before a maintenance date arrives. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, 
Claims 2-4 are considered allowable based on their respective dependence on allowed claim 1.
Iijima (JP2016223904) discloses a communication management system for a surveying instrument [Abstract; 0007; 0023] comprising: a surveying instrument including a survey unit [0006] that surveys a target [0015-17], a control unit that controls the survey unit [0006-9; 0018], and a communication unit that enables communication between the control unit and a communication network [0006-8; 0014; 0018; 0021] ;a management server capable of communicating with the surveying instrument via the communication network [0006-9; 0013-14; 0022-24] ; and a remote terminal capable of communicating with the management server through the communication network [0014-16; 0023-24; 0051]. Iijima does not explicitly teach wherein the remote terminal is configured to make maintenance settings for the surveying instrument and cancel the maintenance settings, and store the maintenance settings and cancellation of the settings in the management server, the management server is configured to give a notification to at least one of a user and an administrator of the surveying instrument that the surveying instrument is in a state requiring predetermined maintenance work .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN H LE/Primary Examiner, Art Unit 2862